Citation Nr: 0606685	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include secondary to residuals of a right hip 
injury with degenerative joint disease.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  What evaluation is warranted from June 10, 1998, for left 
lower extremity radiculopathy?

4.  What evaluation is warranted from May 28, 1998, for right 
lower extremity radiculopathy?

5.  What evaluation is warranted from November 18, 2004, for 
right lower extremity radiculopathy?

6.  Entitlement to an increased rating for residuals of a 
right hip injury with degenerative joint disease, a rating 
for which has yet to be assigned.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954, with other service in the National Guard inclusive of a 
period of active duty for training in May and June 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board, in May 2001 and 
again in September 2003, amongst other things, remanded these 
issues for further development.  In a July 2004 rating 
decision, the RO found that the veteran's service connected 
lumbar degenerative disc disease included lower extremity 
radiculopathy.  The RO then recharacterized "residuals of a 
right hip injury with degenerative joint disease," as right 
lower extremity radiculopathy and rated that disability as 10 
percent disabling effective from May 28, 1998.  The RO also 
granted a separate 10 percent rating for left lower extremity 
radiculopathy effective from June 10, 1998.  A February 2005 
rating decision granted a 40 percent rating for right lower 
extremity radiculopathy effective from November 18, 2004.  
Therefore, the issues on appeal are as they appear on the 
first page of this decision.

Next, while the July 2005 supplemental statement of the case 
listed as an issue on appeal a claim entitlement to a higher 
evaluation for a neurogenic bladder, this issue is not in 
appellate status.  See 38 C.F.R. §§ 20.200, 20.302(c) (2005) 
(an appeal requires a notice of disagreement and a timely 
filed substantive appeal after issuance of a statement of the 
case); Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Accordingly, the Board's jurisdiction is limited to the 
issues on the first page of this decision and this rating 
claim is referred to the RO for appropriate action. 

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  The preponderance of the evidence of the record is 
against finding that the veteran currently has a left hip 
disability.

2.  Prior to September 23, 2002, degenerative lumbar disc 
disease was not manifested by a pronounced intervertebral 
disc syndrome. 

3.  Since September 23, 2002, degenerative lumbar disc 
disease has not been manifested by incapacitating episodes 
that required bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
six weeks during the past 12 months.

4.  Prior to September 26, 2003, degenerative lumbar disc 
disease was not manifested by a vertebral fracture or 
unfavorable ankylosis of the lumbar spine. 

5.  Since September 26, 2003, degenerative lumbar disc 
disease has not been manifested by unfavorable ankylosis of 
the thoracolumbar spine.

6.  Since June 10, 1998, left lower extremity radiculopathy 
has not been manifested by symptoms that equate to moderate 
incomplete paralysis of the sciatic nerve.

7.  From May 28, 1998, to November 17, 2004, right lower 
extremity radiculopathy was not manifested by symptoms that 
equated to moderate incomplete paralysis of the sciatic 
nerve.

8.  Since November 18, 2004, right lower extremity 
radiculopathy has been manifested by symptoms that equate to 
not more than severe incomplete paralysis of the sciatic 
nerve with marked muscle atrophy.


CONCLUSIONS OF LAW

1.  A left hip disability was neither incurred nor aggravated 
by military service, nor was it caused or aggravated by an 
already service connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).

2.  The veteran has not met the criteria for a rating in 
excess of 40 percent for degenerative lumbar disc disease at 
any time during the pendency of his appeal.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).

3.  The veteran has not met the criteria for a rating in 
excess of 10 percent for left lower extremity radiculopathy 
at any time during the pendency of his appeal.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2005).

4.  The veteran did not meet the criteria for a rating in 
excess of 10 percent for right lower extremity radiculopathy 
for the period from May 28, 1998, to November 17, 2004.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8520.

5.  The veteran has met the criteria for a 60 percent rating 
for right lower extremity radiculopathy since November 18, 
2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in July 1999 
statement of the case, July 2001, and October 2003 VA 
correspondence, and January 2003, May 2003, July 2004, 
October 2004, February 2005, and July 2005 supplemental 
statements of the case, as well as May 2001 and September 
2003 Board remands, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession and provided notice of 
the change in regulations for rating back disorders.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all service medical records and obtaining 
all identified postservice records, including the claimant's 
records from James M. Croft, M.D., and the Asheville VA 
Medical Center.  VA also conducted several examinations of 
the veteran to obtain medical opinion evidence as to the 
severity of his service connected low back disorder and 
radiculopathies, including under the new rating criteria for 
rating disabilities of the back.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, VA 
issued the first VCAA letter after the adverse rating 
decision in March 1999.  The Court explained in Pelegrini, 
however, that a failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Indeed, any failure to provide a 
timely notice is cured provided that the veteran was provided 
a meaningful opportunity to participate in the processing of 
her claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
As the veteran has been provided that meaningful opportunity, 
the lack of full notice prior to the initial decision has 
been corrected, and any error as to when notice was provided 
was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Service Connection Claim

The veteran claims that he injured his left hip in the same 
motor vehicle accident during which he injured his back.  
Alternatively, he argues that current left hip problems were 
caused or aggravated by his service connected back, right 
hip, and/or knee disabilities.  It is requested that the 
veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Finally, compensation is 
payable when a service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that a June 
1975 letter from Dr. Croft states, among other things, that 
the veteran has arthritis in his hip without specifying which 
hip.  Similarly, a May 1998 VA treatment record shows the 
veteran being diagnosed with bilateral hip degenerative joint 
disease after a review of a right hip x-ray.  

However, neither VA examinations conducted shortly after the 
veteran's motor vehicle accident, nor any of those conducted 
prior to his filing his current claim, show complaints and/or 
a diagnosis related to a left hip disorder.  See, for e.g., 
VA examinations dated in October 1971, November 1972, July 
1978, May 1987, October 1988, January 2001, and November 
2001. 

At a January 1999 VA joints examination, it was noted that 
the veteran had a history of periodic problems with left hip 
bursitis.  However, on examination, the left hip had normal 
range of motion and x-rays did not show any changes.  

At a September 2001 VA joints examination, while the veteran 
was diagnosed with mild left hip bursitis, no significant 
abnormality was seen on examination.  The examiner thereafter 
opined that he did not believe that the veteran's right hip 
disability caused left hip symptomatology.  

The physician that conducted a January 2004 VA joints and May 
2004 VA spine examination opined, in the latter report, that 
after a review of the record and an examination of the 
veteran, that the claimant did not currently have a left hip 
disability.  It was opined that the veteran's current left 
hip problems, such as pain and limitation of motion, were 
radiculopathy caused by his service connected lumbosacral 
spine degenerative disc disease.  He thereafter retracted the 
opinion he had given VA in the January 2004 VA examination.  

Initially, the Board notes that a September 2001 VA examiner 
opined that the veteran's left hip problems was not caused by 
an already service connected disability.  That opinion stands 
uncontradicted by any other evidence of record.  

Moreover, the Board assigns more credence to the May 2004 VA 
opinion that the veteran did not have a current left hip 
disability, than the one VA treatment record that shows a 
diagnosis of arthritis or VA examination reports that 
diagnosed bursitis, because the diagnosis of arthritis found 
in the VA treatment records was not based on x-ray evidence 
and the VA examiners who diagnosed left hip bursitis were 
also uniform in noting that examination of the left hip was 
normal.  

The application of 38 C.F.R. §§ 3.303, 3.310 have, as 
explicit conditions, a need for showing that the veteran has 
a current disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, because the veteran does not have a 
current left hip disability, the claim of entitlement to 
service connection for that disorder is legally insufficient 
under 38 C.F.R. §§  3.303, 3.310, and it must be denied.  

The Higher Evaluation Claims

The veteran contends that his service-connected lumbosacral 
degenerative disc disease and bilateral lower extremity 
radiculopathy are manifested by increased adverse 
symptomatology that warrant higher evaluations.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  

As to the claim for an increased rating for degenerative disc 
disease of the lumbosacral spine, although regulations 
require that a disability be viewed in relation to its 
recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning the 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

As to the claims for higher evaluations for radiculopathy in 
the lower extremities, because the veteran is appealing the 
original rating, consideration must be given to whether the 
he deserves a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

A December 1972 rating decision granted service connection 
for residuals of a back injury to T11-T12-L1, with low back 
pain by history, and lumbosacral osteoarthritis and rated it 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (traumatic arthritis).  A September 1975 rating 
decision recharacterized the  back disability as degenerative 
disc disease with nerve root impairment at L5-S1 and rated 
the disability as 20 percent disabling under Diagnostic 
Code 5293 (intervertebral disc syndrome).  A December 1988 
rating decision rated the veteran's degenerative disc disease 
with nerve root impairment as 40 percent disabling under 
Diagnostic Code 5293.  While July 1997, March 1999, and May 
2003 rating decisions recharacterized the veteran's low back 
disability as lumbosacral spine degenerative disc disease, 
they also continued his 40 percent disability rating under 
Diagnostic Code 5293.  

Thereafter, a July 2004 rating decision continued the 
claimant's 40 percent disability rating for lumbosacral spine 
degenerative disc disease under Diagnostic Code 5242 
(degenerative arthritis of the spine).  Notably, the July 
2004 rating decision also recharacterized the "degenerative 
joint disease of the right hip" as "radiculopathy of the 
right lower extremity;" granted a 10 percent rating by 
analogy under 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8520 
(paralysis of the sciatic nerve) effective from May 28, 1998; 
and granted a separate 10 percent rating for radiculopathy of 
the left lower extremity under Diagnostic Code 8520 effective 
from June 10, 1998.  A February 2005 rating decision granted 
a 40 percent rating for right lower extremity radiculopathy 
under Diagnostic Code 8520 effective from November 18, 2004.  

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Additional regulatory changes 
for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  

Supplemental statements of the case issued in January 2003 
and October 2004 notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claims may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

As to entitlement to an increased rating for degenerative 
disc disease of the lumbosacral spine, given the change in 
law, VA may only apply the old rating criteria for an 
intervertebral disc syndrome prior to September 23, 2002, and 
it may only consider the new rating criteria when rating an 
intervertebral disc syndrome for the term beginning on 
September 23, 2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  Likewise, only the old rating criteria applies 
for evaluating all other back disorders for the period prior 
to September 26, 2003, and only the new rating criteria 
applies for evaluating all other back disorders for the 
period beginning September 26, 2003.  Id.

The Board's discussion will include consideration of the 
veteran's degenerative disc disease of the lumbosacral spine 
under the criteria for an intervertebral disc syndrome before 
and after September 23, 2002, under the rating criteria for 
all other back disorders before and after September 26, 2003, 
for his left sided radiculopathy since June 10, 1998, and for 
his right sided radiculopathy since May 28, 1998, and 
November 18, 2004.



Intervertebral Disc Syndrome-Prior to September 23, 2002

Prior to September 23, 2002, the veteran was only be entitled 
to a 60 percent rating if the intervertebral disc syndrome 
was manifested by "pronounced" symptoms which was defined 
as persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In this regard, VA medical records generated during this time 
record complaints and/or treatment for low back pain and 
tenderness.  See VA treatment records dated in January 1997, 
March 1999, February 2000, and September 2001.  They also 
reveal evidence of reduced motion, radiating pain to the 
lower extremities, and decreased sensation.   See VA 
treatment record dated in January 1997.

At a June 1997 VA spine examination, the veteran complained 
of chronic low back pain.  His wife reported that the veteran 
could do very little around the house and had a lot of pain.  
On examination, his posture was slightly stooped and he had 
trouble getting his clothing off and on because of back 
stiffness.  The range of lumbar motion was as follows: 
forward flexion to 40 degrees; backward extension to 5 
degrees; right lateral flexion to 25 degrees; left lateral 
flexion to 30 degrees; and left and right rotation to 20 
degrees.  Straight leg raising became uncomfortable at 45 
degrees.  Deep tendon reflexes were present at the ankles and 
knees.  The veteran had some subjective numbness in the right 
thigh consistent with mild radiculopathy or diabetic 
neuropathy.  X-rays showed arthritic changes.  It was opined 
that the veteran's back, along with other problems, made him 
unemployable.

At the January 1999 VA spine examination, the veteran 
continued to complain of chronic back pain that precluded 
work, and caused problems dressing and undressing.  On 
examination, lumbar forward flexion was to 30 degrees.  He 
then "began to have discomfort, but kept on with discomfort 
to 60 degrees."  Left and right lateral flexion were to 20 
degrees, left rotation was to 15 degrees, and right rotation 
was to 20 degrees.  Straight leg raising was painful at 45 
degrees bilaterally.  Neurologically, while reflexes were 
intact at the knees and ankles, he had some hypesthesia to 
touch.  The distribution of the change in sensation was 
"largely stocking and glove from above the ankles to the 
feet" bilaterally.  The ankles showed minimal weakness on 
dorsiflexion and plantar flexion.  The diagnosis was 
symptomatic lumbar degenerative and intervertebral disc 
syndrome, with "minimal" radiculopathy.  

The medical records generated during this time record 
complaints and/or treatment for low back pain and tenderness, 
along with reduced motion, radiating pain to the lower 
extremities, and decreased sensation.  However, VA examiners 
did not find muscle spasms, or loss of deep tendon reflexes.  
Moreover, there was only minimal weakness on dorsiflexion and 
plantar flexion of the ankles and any radiculopathy was 
characterized as "minimal."  Given these facts, the Board 
finds that the veteran's objectively demonstrable adverse 
symptomatology did not equate to persistent symptoms with 
little intermittent relief for the period prior to September 
23, 2002.  

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the veteran's functional losses did not equate to more 
than the disability contemplated by the 40 percent rating 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Intervertebral Disc Syndrome-Since September 23, 2002

Effective September 23, 2002, the veteran will only be 
entitled to a 60 percent rating if the intervertebral disc 
syndrome is manifested by incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005); 69 
Fed. Reg. 32449 (June 10, 2004) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

Significantly, the record does not show that a physician ever 
ordered bed rest because of the veteran's lumbosacral spine 
degenerative disc disease.  The January 2004 VA neurological 
examiner reported that the veteran did not have any 
incapacitating episodes in the last 12 months.  Similarly, 
the January 2004 VA spine examiner reported that the 
veteran's back pain, while chronic, did not produce flare-ups 
leading to physician ordered bed rest.  Finally, the June 
2005 VA examiner opined that the veteran's low back disorder 
had never required physician ordered bed rest.  Therefore, 
because the record for the period since September 23, 2002, 
is negative for any evidence of physician ordered bed rest, 
the claim for an increased rating must be denied.  Id.

Consideration of other Diagnostic Codes-Prior to 
September 26, 2003

Prior to September 26, 2003, the veteran was potentially 
entitled to a rating in excess of 40 percent if his 
lumbosacral degenerative disc disease included inter alia a 
fractured vertebra under Diagnostic Code 5285, ankylosis of 
the entire spine under Diagnostic Code 5286, or unfavorable 
lumbar ankylosis under Diagnostic Code 5289.  38 C.F.R. 
§ 4.71a (2002).

The evidence here reveals no suggestion that the veteran has 
a service connected fractured lumbar vertebra.  See, e.g., 
lumbosacral x-rays dated in October 1971, November 1972, 
December 1974, August 1975, and April 2003; and a lumbosacral 
magnetic resonance imaging evaluation (MRI) dated in May 
1998.  There being no demonstrable vertebral deformity due to 
the service connected fracture, a 10 percent rating may not 
be added to the rating.  Furthermore, the lumbar degenerative 
disc disease did not include cord involvement requiring long 
leg braces.  Finally, at all VA examinations the veteran was 
able to move his lumbosacral spine to some degree in at least 
one plane of motion.  Hence, there was no evidence of 
ankylosis.  In fact, the May 2004 VA joints examiner 
specifically opined that there was no ankylosis.  
Consequently, an increased schedular rating is not warranted 
for the veteran's service-connected degenerative disc disease 
of the lumbosacral spine under Diagnostic Codes 5285, 5286, 
5289.  38 C.F.R. § 4.71a (2003).




All Other Back Disorders-Since September 26, 2003

Effective September 26, 2003, the veteran is entitled to an 
increased rating for his lumbosacral degenerative disc 
disease if it is manifested by unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a (2005).

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See, for example, lumbar 
spine MRIs dated in September 2004 and March 2005; and x-ray 
dated in May 2004; VA examinations dated in January 2004, May 
2004, and June 2005.  Therefore, a higher rating cannot be 
assigned based on ankylosis, and an increased schedular 
rating is not warranted under 38 C.F.R. § 4.71a.  

Left Lower Extremity Radiculopathy from June 10, 1998 and 
Right Lower Extremity Radiculopathy from May 28, 1998, to 
November 17, 2004

Given the 10 percent ratings already assigned the veteran's 
left and right lower extremity radiculopathies for these time 
periods, he will qualify for a 20 percent evaluation under 
Diagnostic Code 8520 if there is objective medical evidence 
of moderate incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a.  

In this regard, VA medical records note his complaints and/or 
treatment for pain radiating into the lower extremities.  See 
VA treatment records dated in March 2003, August 2003, and 
November 2004; and MRI dated in September 2004.

At an April 2003 VA neurological examination the veteran 
could undress with normal grace, bending from the chair to 
untie his shoes.  He could walk on his heels and toes.  The 
muscles in the lower extremities were good.  Knee reflexes 
were symmetric and active.  The left ankle jerk was reduced 
and Babinski signs were absent.  Sensation to light touch, 
trace fingers, and vibration were normal in the lower 
extremities.  Joint sense was normal in the toes.  It was 
opined that the veteran had back and leg pain for 45 years 
with asymmetric ankle reflexes.  Notably, lower extremity 
strength and sensory examination were within normal limits.  
It was opined that the veteran's lower extremity 
radiculopathy was an "equal mixture of spinal root 
irritation, myalgia[,] and diabetic neuropathy."  

At an April 2003 VA spine examination the veteran complained 
of chronic back pain without any flare-up.  It was opined 
that the veteran was able to carry out his activities of 
daily living.  Following examination, it was opined that the 
veteran had pain on full flexion and extension.  It was also 
opined that the veteran "[did] not have any additional 
limitation caused by pain, fatigue, weakness[,] or lack of 
endurance during repetitive use of . . . the lumbosacral 
spine."  There were no postural abnormalities or fixed 
deformities.  He had muscle tenderness to palpation in the 
iliosacral areas.  

At a January 2004 VA neurological examination, the veteran 
could stand on his heels and toes but could not jog.  
Movement in the muscles of the lower extremities was normal.  
Reflexes were active and symmetric in the knees, but 
borderline at the ankles.  Light touch, vibration, and joint 
sense were normal in the lower extremities, except that trace 
figures were interpreted poorly in the right foot.  It was 
opined that, while the veteran had poor interpretation of 
trace figures in the right foot and modest loss of ankle 
reflexes, he had preserved lower extremity strength.  It was 
also opined that the veteran's diabetes mellitus and side 
affects from multiple medications "partially explain[ed] the 
decreased ankle reflexes and poor trace figure 
interpretation." 

At a January 2004 VA spine examination, the veteran 
complained of chronic back pain with no flare-ups.  On 
examination, straight leg raising was positive at zero 
degrees bilaterally due to pain.  The lumbosacral spine was 
tender to palpation, and there was tenderness to palpation 
along the course of the sciatic nerve from the hip to the 
ankle.  This was more severe on the right than on the left.  

At a May 2004 VA spine examination, the veteran continued to 
complain of back pain, weakness, and stiffness along with 
pain radiating into his legs.  The veteran reported that the 
pain was so bad that he could no longer walk or stand for 
long periods of time.  He also reported that he stopped 
working approximately one year prior to because of back and 
leg pain.  On examination, there was lumbosacral tenderness, 
including along the course of the sciatic nerves to the 
ankles bilaterally.  Straight leg raising was positive at 20 
degrees bilaterally.

At a May 2004 VA joints examination, the veteran reported 
that his back pain caused him to be unable to stand.  On 
examination, the veteran continued to have a problem with 
standing and walking.  

A September 2004 lumbar spine MRI showed a large rightward 
L3-L4 disc extrusion with nerve root compression and moderate 
generalized degenerative spondylolisthesis, "which shows 
progression compared to 1998."

At the June 2005 VA examination, the veteran did not 
specifically complain of left leg problems.  As to the right 
leg, he complained of muscle atrophy and weakness as well as 
stiffness and fatiguability.  He next reported constant pain 
without any flare-ups.  He also reported that he treated his 
problems with medication, a TENS unit, and a leg brace.  The 
veteran also reported that he was able to do his activities 
of normal living mostly without any help.

On examination, he was able to dress and undress without any 
assistance.  He had slight tenderness to palpation over the 
right sacroiliac area, but not the left.  There was no 
sciatic notch tenderness of any significance.  There was 
evidence of bilateral thigh atrophy with each thigh having a 
circumference of 13 centimeters (cm).  Knee and ankle jerks 
were equal and symmetrical bilaterally.  He had decreased 
muscle strength in the thigh and the knees to flexion and 
extension, greater on the right.  Strength on the right was 
3/5 compared to the left.  In the right lower extremity, the 
veteran complained of slightly decreased perception to light 
touch over the lateral aspect of the thigh and calf, 
"although [on examination he was] able to perceive light 
touch normally."

As to left lower extremity radiculopathy from June 10, 1998, 
VA treatment records and VA examination reports are negative 
for any specific complaints related to the left leg.  The 
objective medical evidence of record shows a reduced left 
ankle jerk , greatly limited or no straight leg raising, and 
tenderness to palpation along the course of the sciatic nerve 
from the hip to the ankle, more severe on the right than on 
the left.  There was some evidence of thigh atrophy and 
decreased muscle strength in the thigh and the knees to 
flexion and extension.  

As to right lower extremity radiculopathy from May 28, 1998, 
to November 17, 2004, while the record during this time shows 
specific complaints related to the right leg, the objective 
medical evidence of record shows his problems limited to poor 
interpretation of trace figures in the right foot and a 
modest loss of the ankle reflexes (see January 2004 VA 
neurological examination), greatly limited or no straight leg 
raising, tenderness to palpation along the course of the 
sciatic nerve from the hip to the ankle, more severe on the 
right than on the left (see January 2004 VA spine and  May 
2004 VA spine examinations), and a large rightward L3-L4 disc 
extrusion with nerve compression (see September 2004 lumbar 
spine MRI). 

It was also opined by one VA examiner that the veteran's 
neuropathy was an "equal mixture of spinal root irritation, 
myalgia[,] and diabetic neuropathy."  Thereafter, another VA 
examiner opined that the veteran's diabetes mellitus and 
medications "partially explains the decreased ankle reflexes 
and poor trace figure interpretation."

Given these facts, which show only minimal lower extremity 
radiculopathy bilaterally, the symptomatology attributable to 
the service connected left and right lower extremity 
radiculopathies equates to no more than mild incomplete 
sciatic nerve paralysis.  38 C.F.R. § 4.124a.  Therefore, the 
claims are denied.  This is true throughout these periods of 
time.  Fenderson.

Right Lower Extremity Radiculopathy from November 18, 2004.

Given the 40 percent rating assigned by the RO for right 
lower extremity radiculopathy effective from November 18, 
2004, the veteran will qualify for a 60 percent evaluation 
under Diagnostic Code 8520, it there is objective medical 
evidence of severe incomplete paralysis of the sciatic nerve 
with marked muscle atrophy.  An 80 percent evaluation is 
warranted if there is complete sciatic nerve paralysis with 
no active muscle movement below the knee, and foot drop or 
foot dangle.  38 C.F.R. § 4.124a.  

With the above criteria in mind, VA medical records note 
complaints and/or treatment for pain radiating into the lower 
extremities with weakness.  See VA treatment records dated in 
November 2004, December 2004, and April 2005; and MRI dated 
in March 2005.  

Moreover, a November 18, 2004, electromyography (EMG) and 
nerve conduction study noted the veteran's complaints of 
chronic low back pain with radiating pain, numbness, and 
right leg weakness which was made worse by standing or 
walking.  On examination, the veteran walked with the 
assistance of his wife.  He had a slow and antalgic gait on 
the right, and had difficulty standing.  The lumbosacral 
spine had marked straitening of the lordotic curve, markedly 
limited flexion and extension due to pain, and bending to the 
right elicited low back pain.  The right lower extremity had 
"severe" proximal muscle atrophy by one inch thigh 
circumference as compared to the left.  Pin prick test was 
decreased from L2-S1 dermatones in a patchy distribution.  
Assisted straight leg raising was to 40 degrees.  Babinski 
was negative.  Manual muscle testing showed profound proximal 
weakness of the right lower extremity as follows:  hip 
flexors 2/5; hip adductors 2/5; hip abduction 4/5; knee 
extensors 3/5; and anterior tibialis and toe extensors 5/5.  
Deep tendon reflexes showed absent knee jerk on the right and 
lost ankle jerks bilaterally.  EMG and nerve conduction 
studies showed, among other things, profound right leg 
proximal muscle weakness. 

Thereafter, an April 2005 outpatient neurological 
consultation noted complaints of low back pain with radiation 
into the right leg down to the ankle.  The appellant 
complained that his pain was made worse by prolonged sitting 
and walking.  He also complained of right thigh tingling and 
weakness.  Following examination, he was diagnosed with low 
back and right leg pain and weakness.  Diskectomy surgery was 
recommended.

The March 2005 lumbar spine MRI showed, among other things, a 
mild right L3-L4 disc extrusion and probable slight nerve 
compression.

In summary, the post-November 18, 2004, record shows that the 
veteran has "severe" proximal right lower extremity 
atrophy, a decreased pin prick test from L2-S1, profound 
right leg proximal muscle weakness, and absent knee and ankle 
jerks on the right.  In addition, the June 2005 VA examiner 
reported slight tenderness to palpation over the right 
sacroiliac area, thigh atrophy, decreased muscle strength in 
the thigh and the knees to flexion and extension, greater on 
the right, and strength on the right was 3/5 compared to the 
left.

Accordingly, the evidence, both positive and negative, is at 
least in equipoise.  Under such circumstances, and granting 
the veteran the benefit of any reasonable doubt in this 
matter, the Board concludes that there is objective medical 
evidence of severe incomplete paralysis of the sciatic nerve 
with marked muscle atrophy.  Therefore, the claimant meets 
the criteria for a 60 percent rating effective from 
November 18, 2004.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.124a (2005).   Fenderson.  A higher evaluation is 
not warranted because the record is silent for a diagnosis of 
complete paralysis of the sciatic nerve.

Conclusion

First, it should be pointed out that each of the ways by 
which the back is ratable, other than some of those described 
in 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), 
contemplates limitation of motion.  See VAOPGCPREC 36-97; 63 
Fed. Reg. 31262 (1998).  Therefore, assigning separate 
ratings on the basis of both limitation of motion and other 
symptoms, such as those set forth in Diagnostic Code 
5293/5243, would be inappropriate.  38 C.F.R. § 4.14 (2003).  

Second, the Board has not overlooked the veteran's written 
statements to VA as well as his statements to his VA 
examiners.  In this regard, lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay statements as to the severity of the 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, except to the extent indicated the 
preponderance of the evidence is against the veteran's 
claims.  Hence, the doctrine is otherwise not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to a rating in excess of 40 percent for lumbar 
degenerative disc disease, at any time during the pendency of 
his appeal, is denied.

Entitlement to a rating in excess of 10 percent for left 
lower extremity radiculopathy, at any time during the 
pendency of his appeal, is denied.

Entitlement to a rating in excess of 10 percent for right 
lower extremity radiculopathy, from May 28, 1998, to 
November 17, 2004, is denied.

Since November 18, 2004, a 60 percent evaluation for right 
lower extremity radiculopathy is granted, subject to the laws 
and regulations governing the award of monetary benefits. 


REMAND

As to entitlement to an increased rating for residuals of a 
right hip injury with degenerative joint disease, a December 
1972 rating decision granted service connection for residuals 
of a right hip injury.  As noted above, a July 2004 rating 
decision granted service connection for right lower extremity 
radiculopathy.  Significantly, the RO did not thereafter rate 
the nature and extent of any right hip disorder.  Rather, the 
rating decision simply changed the clinical description of 
the disability.  A sciatic nerve disorder is a different 
clinical disability involving a different anatomical region 
than a right hip disorder, and warrants a separate rating.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Hence, in the 
absence of the RO following the provisions of 38 C.F.R. 
§§ 3.103, 3.105 (2005) pertaining to severing service 
connection for the right hip disorder, which in this case 
would be impossible absent a showing of fraud in the initial 
grant, 38 C.F.R. § 3.957 (2005), the veteran remains service 
connected for residuals of a right hip injury with 
degenerative arthritis and he must be assigned an appropriate 
rating.

Therefore, this issue is REMANDED for the following:

1.  The RO should prepare a new rating 
decision and adjudicate what rating is 
warranted residuals of a right hip 
injury, with degenerative arthritis.  The 
RO is advised that they are to make a 
determination based on the appropriate 
regulations as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

2.  If needed, the RO should provide the 
veteran with an updated VCAA letter 
regarding what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


